PROVOSTY, J.
Defendant, a negro, was convicted of murder, and sentenced to be hanged.
Defendant was arrested on suspicion. While he was in jail, the sheriff told him that:
*1015“The court would be lenient on him if he made a confession. I told him if he would make a man out of himself, and make a confession, that I thought I would be able to help him out; that •the probabilities were his neck might be saved if he made a confession; that I would do all I could to save his neck. Q. Did you not tell him not to mention anything about your having made that promise to him ? A. Probably I might have told him that. Q. Did you not tell him, if asked if any promise was made or any inducement held out to him, to answer ‘No’ — that no promise had been made to him for the purpose of obtaining this confession. Try to refresh your memory. A. I may have told him so. I would not say for sure whether I did or not. The probabilities are I did.”
These promises failed to elicit a confession. But a week later, on October 15, 1908 < — the defendant having in the meantime been transferred from the jail of the parish ■of Acadia, where the crime was committed and where he was arrested, to the jail of the parish of Calcasieu for safekeeping, and there lodged in the “death' chamber” or cell for prisoners condemned to die — he asked to see the sheriff, and made a confession to him in the presence of several persons, including the sheriff of Acadia who had made him the promises and warned him against letting the fact be known. This officer about 20 minutes before the confession was made visited defendant in his cell and told him to remember the promises which he had made him. Not knowing of these promises, the sheriff of Calcasieu, Mr. Reid, warned the defendant that any confession he might make would be used against him on the trial, and to take notice that he made no promises in that connection. Afterwards, on November 8, 1908, in the parish jail of Acadia, the defendant repeated to the sheriff of Acadia the confession he had made in the jail of Calcasieu, and on November 11th, .a few days before his trial, he repeated this confession to the district attorney without that officer having made'him any promises, in the presence, however, of the sheriff of Acadia who had made him the promises. It nowhere appears that the latter officer at any time revoked the promises he had thus made. The first confession, that made to Sheriff Reid and others in the jail of Cal-casieu, was excluded as having been induced by promises, but the other two were admitted. We think the latter two were just as objectionable as the first.
“When once a confession under improper influence is obtained, the presumption arises that a subsequent confession of the same nature flows from the like influence; and this though the subsequent confession was made to a different person from the one holding out the inducement.” 6 A. & E. E. 512.
Judgment set aside, and case remanded for further trial.